Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 1 of 14




                    EXHIBIT A
          Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 2 of 14




                                                                            RECEIVED



                                                                                                                                   Fl.l
                                                                      CBS • PITTSBURGH                                            0£ti.
                                                                              LITIGATION




  By: Edward M. Nass                                                                                                              Attorneys for Plaintiff,
  &-mail: emnass@ncblawfirm.com
  Identification No. 34588
  NASS CANCELLIERE BRENNER                                                                 ASSESSMENT OF DAMAGES HEARING
  1515 Market Street, Suite 2000                                                           IS REQUIRED
  Philadelphia, PA 19102                                                                   NON-JURY
  (215) 546-8200

                                                                                           COURT OF COMMON PLEAS
  KENNETH B. BRADLEY and KATIILEEN                                                         PHILADELPHIA COUNTY
  BRADLEY, b/w
  956 Shackamoxon Street
  Philadelphia, PA 19125                                                               &NO.            TERM, d{) t 7

                             vs.
                                                                                                        "3 ;)../ }
 HONEYWELL INTERNATIONAL, INC., as
 successor in interest to Allied Signal, Inc., as successor :
 in~to BettdixCoiporaffon· ·
 Columbia Road & Park Avenue
 Morristown, NJ 07960 (.CONT'D)
                                               CIVIL ACTION· COMPLAINT
                                               (Personal Injury- 2090 Asbestos)
                                                       NOTICE TO DEFEND
                                NOTICE
 You have be= sued in court. Iryou wish to defend ~inst the
 c!IUIIIS eot forth In tho followina pages, you must !Ake !!¢lion wllhln
 t\Yell!}' (20) days after tlli$ corilpl1int and notice aii, scrvcd, ey
enti:nng a written appeanmcc 11ersonally or by lll!omcY. Md filing in
wdllng with lhc couit YOW' defenses or objectloas IO lbc cl.alms SCI
.fbdh agaillst )'Ott, Y011 arc warnr;d that if yo11 &il to do io lbli' 1J1SO
may proceed wilhout you by the eourt wlttiout tbnher notice for nn)'
lll(ll!Oy claimr:d in the t.omplllint or for a11y olhcr claim or rell<if
~u~ by lho plaintiff. Ycu rnlly loscmoncy or property or other
nghfs 1111portant to you.

You i/101,1/d tah fh/1 J1(1JJIII: to J'Dfll'   1mvyer 01 0111:e.   Q')'Ou   do 1101
 haVCt a lms:v,r or cmmol qffeml Oflfl, SP lo or tde/)JJ01111 the office set
J011k bdo,, lo find ourivlwe you cm1gct legal help.                                    L/l!V(I uta demanda o 1u, ahoga!fo {n1meillatan11Rtfr,, Si 110 time
                                                                                       abogaao o JI 110 Ilene d dlni:ro 1ujlci1111tit d11 pagw1al m,,fc/a; Ya,a
                  l'hilac.lelPhit. Bar Association                                     e11 pam,1N1 o 1111111• pol' td,fono a 111 O'/lct11a cu;yr, dlrecclon s,
              Lawyer Retcrial and ln~ITlllllion Smieo                                  £/lCll'11fm   t!SCl'ila tllµj/1) ptml (ll'er/t;UQJ' a®d« SI: pi1ecl, <;011Se41t/f
                           Ono~Ccnll:r                                                 aslstt/11cla legal.
                   l'hillldelpltia, PC!UIS)llvlnla 1~107
                              (21~23S-63l3                                                             Asoclaclon de Liccnciedosde Flladelf!a
                                                                                                     Servicio de Refcrcncia e lnfonnaoioo Legal
                                                                                                                One llcadlnl% Ccnlcr
                                                                                                           Fi:adellia, Pcunsylvania 19107




                                                                                                                                                    Case ID: 171203217
       Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 3 of 14




   Aurora Pump
                            I                             Copes Vulcan
   13320 Ballantyne Corporate Place                       Corporation Trust Company
   Charlotte, NC 28277                                    Corporation Trust Center
   Attention: Lynette Jones                               1209 Orange Street
                                                          Wilmington, DE 1980 I
  A.W. Chesterton, Inc.
  860 Salem Street
                                I                         Crosby Valve LLC
  C':iroveland, MA 01834 /                                55 Cabot Boulevard
                        /                            )    Mans.field, MA 02048
  Bayer Cropscience, as             successor   to                                                  )
  AMCI               s Inc.                              Dana Companies, LLC, sued individually and
    enjamin Foster Divis10                               as successor-in-interest to Victor Gasket
  2 TW Alexander Drive                                   Manufacturing Co.                          "
  Research Triangle Park, NC 27709                       900 West South Boundary Street
                                                         Building 8, Suite A
  Borg Warner Morse TEC LLC, as successor-               Perrysburg, OH 43551
  by-merger to Borg-Warner Corporation    /                                          ..
  CT Corporation                                         DAP, Inc.
  1209 Orange Street ·                                   2400 Boston Street, Suite 200
  Wilmington, Delaware 19801                /            Baltimore, MD 21224
  Bridgestone /Firestone North American                  Drever Company
  Tire, llC                                              124 S. Yo:tk Road
  successor to Bridgestone/Firestone_                    Hatboro, PA 19040
  535 Man·iott Drive
  Nashville, TN 37214                                    Durametallic Corporation
                                        /                2104 Factory Street
"'~Air ·and·Liquid Systems Corp; as ·successor           Rialamazoo,-MI 49001
   by merger to Buffalo Pumps, Inc. - - -
  ~~~Q::"'.C:-:T~C~o~rp~o~mti~·on~~-.--                  Federal-Mogul Asbestos Personal Injury
  600 N. 2nd Street, Suite401        -                   Trust, as successor to Felt Products
  Harrisburg, PA 17101              )                    Manufacturing Company
                                                         c/o Wilmington Trust SP Services, Inc.
  Carlisle Corp.                                         1105 N. Market Street, Suite 1300
  c/o Prentice Hall Corp.                                Wilmington, DE 19801
  2595 Interstate Drive, Su7'te
                           103
  Harrisburg, PA 17110                                   Ford Motor Company
                                                         c/o C.T. Corporation Systems
  Carrier Corporation                                    600 N. 2nd Street, Suite 401
  Carrier Parkway                                        Hanisburg, PA 17101
 P.O. Box4808
 Syracuse, NY 13221                                      Foster Wheeler LLC

 Certain-Teed Corporation
 20 Moores Road
                                /                        Perryville Corporate Park
                                                         Clinton, NJ 08809-4000
 Malvern, PA 19355                                       General Electric Co.
                                                         41 Farnsworth Street
                                                         Boston, MA 02210




                                                                                          Case ID: 171203217
      Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 4 of 14




 Genuine Parts Co.                                          Metropolitan Life Insurance Co.
 c/o C.T. Co.rporation Systems                              200 Park Avenue
 600 N. 2nd Street, Suite 401                               NewYork,NY 10166
 Harrisburg, PA 17101
                                                            Milwaukee Valve Company
 Goulds Pumps Inc., n/lda Goulds Pumps LLd ./               16550 West Stratton Drive
 240 Fall Street                          J                 New Berlin, WI 53151-7301
 Seneca,:NY" 13148
                                                           Pecora Corporation
 Greene, Tweed & Co.                                       165 Wambold Road
 c/o Greene, Tweed NC, LLC                                 Harleysville, PA 19438
 227 West Trade Street, Suite 2170
 Charlotte, NC 28202                                       Pep Boys
                                                           c/o Jennifer W. Darger, Esq.
 IMO Industries, Inc., individually, and as                Darger Errante Yavitz & Blau LLP
 successor to DeLaval Steam Turbine                        116 East 27th Street at Park Avenue
 Company                                                   12th Floor
 c/o The Corporation Trust Company                         New York, New York 10016
 1209 Orange Street
 Wilmington, DE 19801                                      Pneumo-Abex Corp., successor in
                                                           interest to Abex Corporation
Ingersoll-Rand Company                                     do Prentice Hall Corp. System
Corporate Center                                           2595 Interstate Drive, Suite 103
One Centennial Avenue                                      Harrisburg, PA 17110
Piscataway, NJ 08854
                                                           Trane US Inc., £1.k/a American Standard, Inc.
John Crane, Inc., :fi'k/a Crane Packing                    One Centennial Avenue
Company'"-    C   •   •   -   •
                                                           Piscataway,·NJ 08855
6400 W. Oakton Street
Morton Grove, IL 60053                                     Union Carbide Corporation
                                                           c/o C.T. Corporation Systems
Kelsey Hayes Co.                                           600 N. 211d Street, Suite 401
12001 Tech Center Drive                                    Harrisburg, PA 17101
Livonia,lv.U 48150-1332
                                                           Warren Pumps LLC/
Keeler/Dorr-Oliver Boiler Co. -                            82 Bridges Avenue
c/o Walter S. Jenkins, Esquire                             Warren, MA Ol 083 ·
Three Logan Square
1717 Arch Street, Suite 3710                               CBS Corporation, a Delaware Corporation,
Phtladelphia, PA 19103-2832                                flk/a Viacom Inc. successor by merger to
                                                           CBS Corp., as Pennsylvania Corporation,
Arvjn,,.M__eritor, Inc., as successor in interest to~'./   fi'k/a Westinghouse Electric Corp.
rormer automotive products division 0                      20 Stanwix Street
Rockwell International Corporation                         Pittsburgh, PA 15222
2135 West Maple Road
Troy, MI 48084
Metallo Gasket Company
16 Bethany Street
New Brunswick, NJ 08903



                                                                                              Case ID: 171203217
       Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 5 of 14




By:     Edward M. Nass                                               Attorneys for Plaintiff,
E-mail: mailto:emnass@hbnpclaw.com
Identification No. 34588
NASS CANCELLIERE BRENNER                                       ASSESSMENT OF DAMAGES
1515 Market Street, Suite 2000                                 HEARING IS REQUIRED
Philadelphia, PA 19102                                         NON-JURY
(215) S46-8200

                                                               COURT OF COMMON PLEAS
KENNETH E. BRADLEY and KATHLEEN                                PHILADELPHIA COU1'<TY
BRADLEY,h/w
956 Shackamoxon Street
Philadelphia, PA 19125                                               TERM,
                                                               NO.
                    vs.
                          .   ;   -;,.: "'

HONEYWELL INTERNATIONAL, INC., as
successor in interest to Allied Signal, Jnc., as successor :
in interest to Bendix Corporation
Columbia Road & Park Avenue
Monistown. NJ 07960 (CONT'D)
                                             SHORT FORM COMPLAINT
         Plaintiff incorporates by reference Plaintiff's Master Long Form Complaint In Re: Asbestos

Litigation in Phlladelphia Coutt of Common Pleas, filed as of October Tenn, 1986, No. 8610-0001.

Pursuant to an Order dated July 30, 1986 and signed by the Honorable Richard B. Klein and the

Ilonorable Edward J. Blake the following Short Form Complaint is utilized in this asbestos action.




                                                                                                Case ID: 1712032 I 7
      Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 6 of 14




         1.        This Complaint involves the claims for the following persons:

        (a) Plaintiff

              Name:        Kenneth E. Bradley

          Address:         956 Shackamoxon Street
                           Philadelphia, PA 19125


              Social Security Number:    XXX-X:X-7634

              Date of Birth:     10/15/1951

        (b) Spouse:               Kathleen Bradley

        2.        The Defendants are those companies identified in the caption of this Complaint.

        3.        Plaintiffs employment history is as follows:

                  Employer:      U.S.Army
                  Years:         1971- 1975
                  Job Title:     Motor Pool

                  Employer:      Philadelphia Naval Shipyard
                  Years:         'f975 -- f996             -
                  Job Title:     Laborer, Shipfitter, Manager

                  Employer:      Sunoco Gas Station Franchise
                  Years:         1996 - 1998
                  Job Title:     Owner, Operator

                  Employer:      Philadelphia Water Department
                  Years:         2001 - 2014
                  Job Title:     Industrial Hygienist

       4.      Plaintiff was exposed to asbestos during portions ofh1s service in the U.S. Army and
his employment for the Philadelphia Naval Shipyard Plaintiff was also exposed to asbestos
performing motor vehicle and home improvement work. Discovery and investigation is continuing
as to whether the plaintiff was exposed to asbestos in any other occupational settings or non-
occupational settings.

        5.     Defendant, Ford Motor Company, is a corporation qualified to do business, and
regularly conducts business, in the Commonwealth of Pennsylvania, as well as in Philadelphia
County, and can be served in Pennsylvania through its registered agent, C.T. Corporation Systems,
600 N. 2nd S ~ Suite 401, Harrisburg, PA 17101. Defendant, Ford Motor Company,
manufactured, produced, sold, and/or supplied, either directly or indirectly, asbestos-containing
products and/or vehicles 01· other equipment calling for the use of asbestos-containing products



                                                                                       Case ID: 171203217
    Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 7 of 14




including, but not limited to, asbestos-containing friction products such as brakes, clutches, and/or
gaskets, to which the plaintiff was exposed while performing, assisting, and/or working in the
vicinity of motor vehicle work.

        6.     Plaintiff was diagnosed on or about November 18, 2016, as suffering from
pulmonary asbestosis. Plaintiff suffers from pulmonary impainnent and disability causally related
to asbestos exposure and asbestos disease with symptoms, including but not limited to, shortness of
breath.

       7.      A claim for lost wages is being asserted at this time.




                                                                                       Case ID: 171203217
      Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 8 of 14




                                                VERIFICATION


           Edward M. Nass, Esquire hereby states that be is the atrom.ey for the plaintiff µi this action,
 and that he makes this veri:fioation on behalf of the plaintiff herein, being authorized to do so, and

verifies that the facts contained in the foregoing Civil Action- Complaint are true and correct to the

best of his '.knowledge, information and belief The undersigned nnde.rstands that the s ~
                                                                                             .-
herein are made subject to the penalties of 18 PaC.S. Sec. 4904 ·relating tp unswom falsi:fi.cation to

authorities.



DATE:,_ _\ __,;:~""1--=l_,_1..,_/_,_\..;...)_
                                {




                                                                                     ........Case ID: 171203217
     Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 9 of 14



       ~   THE COURT OF COMMON PLEAS OF PHILADELPHIA COL'NTY
                FIRST JUDICIAL DISTRICT OP PENNSYLVANIA
                         TRIAL DMSION - CIVIL

      BRADLEY ETAL VS HONEYWELL                            2 01 7   TERM DECEMBER
       INTERNATIONAL, INC. ETAL
                                                             No. 03217


        IN RE: ASBESTOS LITIGATION - OCTOBER TERM 1986, NO. 0001

                   MASTER CASE MANAGEMENT ORDER FOR
                 ASBESTOS-RELATED PERSONAL INJURY CLAIMS


    It is the goal of this Court to secure the just, expeditious and cost-·effect1ve determination
of each personal injUiy case involving exposure to asbestos or asbestos-containing products
pending or hereafter filed in the Court of Common Pleas of Philadelphia County to eliminate
duplication of effort, prevent unnecessary paperwork and promote judicial economy.
    In order to achieve these objectives, this 1st day of December, 2010, the Court enters the
following Case Management Order for personal injury cases involving exposure to asbestos
or asbestos-containing products.
    This Case Management Order supersedes all prior Case Management Orders entered in
the Asbestos Litigation and shall apply to all cases currently pending and hereafter filed in
this Court.

I.    PLEADINGS
    A.     Short Form Complaints
    A Short Form Complaint shall be filed and served in every case in accordance with the
Pennsylvania Rules of Civil Procedure. Plaintiffs may incorporate by reference the Master
Long Form Complaints filed on the above-captioned docket.
    The Short Form Complaint shall contain the information required by Philadelphia Civil
Rule *1019.l(B), to the extent consistent with the Pennsylvania Rules of Civil Procedure.
    A Short Form Complaint that contains premises liability claims shall include the name
and address of each work site in which the plaintiff alleges exposure to asbestos and the
dates during which the plaintiff or the decedent worked at each such work site.
    B.    Preliminary Objections
    In response to each Short form Complaint, the defendant may file preliminary objections,
if deemed appropriate, in accordance with the Pennsylvania Rules of Civil Procedure and
Philadelphia Civil Rule * I 028. The preliminary objections shall be filed in letter brief
format rather than motion package format. Its caption must specify "Asbestos Litigation"
and name opposing counsel. Facts, issues and pertinent case law should be included. Each
motion must include a proposed order.
    C.    Answers to Complaints
    Defendant's answers to complaints are governed by Rule 1041. l of the Pennsylvania
Rules of Civil Procedure.



                                                                                           I\Zdrasbes 219/2016
       Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 10 of 14



 II.  GIP.FEAR DOCKET
   Cases that do not state a valid claim pursuant to Giffear v. Johns-Manville Corp... 632
A.2d 880 (Pa.Super. 1993), affd sub nom. Simmons v. Pacor, Inc., 674 A.2d 232 (Pa.1996),
shall be placed on an inactive docket.
   To reactivate a case which has been discontinued pursuant to Oiffear, a Motion to
Reactivate must be filed and mclude all necessary medical reports supporting said motion.
The motion shall be filed in letter brief format consistent with the Mass Tort Motion
procedures.

III.   DISCOVERY
   The following deadlines shall apply for the completion of discovery and the exchange of
expert reports:
180 Days prior to jwy selection-
Plaintiffs shall serve answers to Defendants' Master Interrogatories and Requests for
Production Directed to Plaintiff.<i, including information relating to Bankruptcy Trust Filings.


Plaintiffs shall forward the identification of all health care providers along with addresses to
defense counsel and RecordTrak.

Plaintiffs shall forward HIPAA compliant authorizations signed by plaintiffs to RecordTrak.

120 days prior to jury selection-

Plaintiffs shall serve medical, economic and liability expert reports.

Plaintiffs shall produce to lead defense counsel all diagnostic materials in the possession of
plaintiffs or their counsel and all diagnostic material reviewed by plaintiffs' experts. This
includes, but is not limited to, x-rays, CT scans, pathology and cytology.

Plaintiffs shall serve product identification witness lists identifying the defendants the
witnesses are expected to identify.

I 00 days prior to jwy selection-- Completion of plamtiffs' depositions.

90 days prior to jury selection-- Completion of all co-worker depositions.

45 days prior to jury selection-- Defendants shall serve medical and economic expert
reports.

10 days prior to jury selection- -Defendants shall serve expert liability reports.


IV.     STIPULATIONS OF DISMISSAL

   I.    If a plaintiff has agreed to stipulate to the dismissal of a defendant, the defendant
(hereinafter the "Stipulated Defendant") shall prepare a Stipulation of Dismissal.
   2.    The Stipulated Defendant shall circulate the Stipulation of Dismissal to all defense

                                                                                             \\zdrasbes 219/2016
           Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 11 of 14



      counsel by letter, stating that any party has ten ( I 0) days from the date of the letter to object
      to the dismissal of the Stipulated Defendant.
          3.    If a party ob3ects to the dismissal of the Stipulated Defendant, the objecting party
      shall notify the Stipulated Defendant in writing of the basis for the objection.
          4.   If, after the expiration of the ten ( I 0) day period, no objections are received by the
      Stipulated Defendant, the Stipulation of Dismissal may be electronically filed with the Court
      as unopposed.
          5.   The package electronically filed with the Court shall include the signed Stipulation
      of Dismissal and a cover letter stating no objections have been raised within the ten (10) day
      period.
         6.    Service of the Court-approved Stipulation of Dismissal shall be effectuated via the
      Court's electronic filing system on all parties of record.

      V.   MOTION PRACTICE AND PROCEDURE
        All summary judgment motions shall be filed in accordance with the Revised Asbestos
     Summary Judgment Motion Procedures, a copy of which is attached hereto. In addition, to
     prevent the filing of unnecessary motions, five (5) days prior to the deadline for filing
     summary judgment motions (or 85 days prior to jury selection) Plaintiffs' counsel are to
     serve upon all parties to a case, a 'Dismissal Letter' indicating all defendants which Plaintiff
     will voluntarily dismiss from that case.
        All other motions, including motions for forum non conveniens, motions to amend
     complaints, motions to compel, motions to enforce settlements, etc., shall be filed in .
     accordance with the Revised Mass Tort Motion Procedures, a copy of which is attached
     hereto.

     VI.    TRIAL SCHEDULING
-·   '~·-The dates for all scheduled trials will be published each Monday in 'fhe Legal· ·
     Intelligencer.

     VII. DEADLINES FOR CASES THAT MOVE TO NEW TRIAL GROUPS
         If any case is moved, with the consent of the Court, from its original trial group to a later
     trial group, all discovery and motions deadlines for the later group will apply. Any summary
     judgment motions filed prior to moving the case will be considered moot and must be re-
     filed in accordance with the deadlines for the group to which the case has been moved,
     except for cases where the motion deadline for the new group has already passed at the time
     the case is moved. For those cases, motions will remain open and need not be re-filed.
     Those motions remaining open shall be decided by the Coordinating Judge in accordance
     with the deadlines for the new group.

     VIII. CALL OF THE LIST
         A brief call of the asbestos list will be conducted every Monday at 11 :00 a.m. The Court
     will conduct general asbestos business and call those cases listed for trial for the following
     month.Knowledgeable representatives of each party involved in the next month's scheduled
     trials shall attend.
         A meeting of the Asbestos Kitchen Cabinet will be conducted on the first Monday of each
     month, following the call of the list.

     IX.    SANCTIONS

                                                                                                  l\zdrasbes 219/2016
   Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 12 of 14



    Failure to comply with any deadlines set forth in the Case Management Order may result
in the imposition of appropriate sanctions, including dismissal.



                                                  BY THE COURT:

                                                  ARNOLD L. NEW
                                                  TEAM LEADER




                                                                                    llzdrasbes 219/2016
             Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 13 of 14



    McSHEA LAW FIR.'1, P.C.
    BY: John P. McShea
    Pa. Attorney I.D. No. 34562
    Centre Square, West Tower
    1500 Market Street, 401h Floor                               Attorneys for Defendants
    Philadelphia, PA 19102                                       CBS Corporation and General
    215-599-0800                                                 Electric Company


I KENNETH E. BRADLEY and                     ---- f COURT OF COMMON PLEAS
    KATHLEEN BRADLEY,                             I PHILADELPHIA COUNTY
                               Plaintiffs,
                                                         DECEMBER TERM, 2017
Iv.                                                      NO. 3217
                                                     I
1   CBS CORPORATION and GENERAL
    ELECTRIC CO., et al.,
                                                         ASBESTOS CASE


L                              Defendants.



                           NOTICE OF FILING NOTICE OF REMOVAL


    TO THE OFFICE OF JUDICIAL RECORDS
         and
    PLAINTIFFS, KENNETH E. BRADLEY AND KATHLEEN BRADLEY,
    BY AND THROUGH THEIR ATTORNEY OF RECORD:

           PLEASE TAKE NOTICE that on June 6, 2019, defendants CBS Corporation and General

    Electric Company filed a Notice of Removal with the United States District Court for the Eastern

    District of Pennsylvania to remove the above-captioned action from the Court of Common Pleas

    of Philadelphia County, Pennsylvania to the United States District Court for the Eastern District

    of Pennsylvania.
       Case 2:19-cv-02513-ER Document 1-4 Filed 06/06/19 Page 14 of 14



       You are also advised that a copy of the Notice of Removal (without exhibits) is attached

hereto as Exhibit A



                                                   Respectfully submitted,


                                                                  ~1L
                                                                  a
                                                                 WFIRM,P.C.
                                                   Centre Square, West Tower
                                                   1500 Market Street, 40th Floor
                                                   Philadelphia, PA 19102
                                                   215-599-0800

                                                   Attorneys for Defendants
                                                   CBS Corporation and
                                                   General Electric Company
